TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

 

AT KNOXVILLE
JACK T. HUFFAKER, ) Docket No. 2017-03-1196
Employee, )
V. )
CAC OF KNOX COUNTY, ) State File No. 13120-2016
Employer, )
And )
TENNESSEE MUNICIPAL LEAGUE ) _ Judge Lisa A. Lowe
RISK MANAGEMENT - THE POOL, )
Carrier. )
COMPENSATION ORDER

 

This case came before the Court for a Compensation Hearing on June 22, 2021. The
parties agree Mr. Huffaker sustained a work-related left ankle injury, for which he is entitled
to benefits. However, the disputed issues are whether Mr. Huffaker’s alleged knee, back,
elbow, and shoulder conditions arose primarily out of and in the course and scope of his
employment, and whether he is entitled to benefits for those conditions.

For the reasons set forth below, the Court finds that Mr. Huffaker established
entitlement to medical and permanent partial disability (PPD) benefits for his ankle injury
but failed to prove by a preponderance of the evidence that he is entitled to benefits for his
knee, back, elbows, and shoulders

History of Claim

Mr. Huffaker drove a transport bus for CAC, and he fell while exiting his bus. He
was 60 years old at the time. After initial treatment failed to reduce Mr. Huffaker’s persistent
left-ankle swelling, he began treating with orthopedist and foot specialist Dr. Mary
Testerman. Dr. Testerman treated him conservatively from June to November 2016, then
placed him at maximum medical improvement on November 8, 2016. She released him with
permanent restrictions and an impairment rating of three percent. Mr. Huffaker did not
return to work with CAC or any employer.
Mr. Huffaker filed a Petition for Benefit Determination seeking treatment for his
knee, back, elbows and shoulders. Following an Expedited Hearing, the Court held that he
presented sufficient evidence to entitle him to a panel of physicians for evaluation and
treatment of any work-related back or knee injury but not for his elbows or shoulders. CAC
then provided two panels of orthopedic physicians, and Mr. Huffaker selected Dr. Michael
Casey for his knee and Dr. Colin Booth for his back.

Dr. Casey evaluated Mr. Huffaker and noted:

I do not feel that over two years later that this is truly an event from his
fall. My diagnosis today is more patellofemoral pain with some early
patellofemoral wear. I see no other evidence of internal derangement.
I do not feel that this is directly related to his workers’ compensation
injury back in February 2016.

As for the back, Dr. Booth stated, “the patient’s issues are due to degenerative disc
disease, which is long standing. His injury may have aggravated these symptoms but at two
years out, I cannot say his current symptoms are due to any work injury.”

After receiving these opinions, Mr. Huffaker filed another Petition for Benefit
Determination requesting MRIs of his knee, back, elbows, shoulders, and neck, as well as a
second opinion for his ankle complaints.

The Court issued a second Expedited Hearing Order holding that CAC was not
obligated to provide the requested MRIs or a second opinion. Ultimately, Mr. Huffaker
obtained MRIs on his own, but he did not provide a medical opinion interpreting them or
relating the findings to his work injury.! He acknowledged on cross-examination that no
physician has ever informed him that his alleged knee, back, elbow, or shoulder complaints
are work-related.

Mr. Huffaker argued that he did not have a choice of physicians on the original panel
because CAC made the selection and just directed him to sign the panel. He testified that he
sustained injuries to parts of his body other than his ankle when he fell, but CAC ignored
them. He also took issue with Dr. Testerman’s treatment of his ankle injury.

CAC argued that it has provided Mr. Huffaker with the treatment he is entitled to
under the law and that he accepted such treatment at the time.

 

‘Mr. Huffaker wanted to introduce the MRI reports into evidence; however, he did not file an Exhibit List 10 days
before the hearing as required by the Court’s Scheduling Order. Since he did not identify the MRI reports as exhibits on
an Exhibit List, the Court denied his request.
Findings of Fact and Conclusions of Law

Mr. Huffaker has the burden of proof on all essential elements of his claim. Scott v.
Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
2015). At a compensation hearing, he must establish by a preponderance of the evidence
that he is entitled to the requested benefits. Willis v. All Staff, 2015 TN Wrk. Comp. App.
Bd. LEXIS 42, at *18 (Nov. 9, 2015).

The parties agree that Mr. Huffaker sustained a work-related left ankle injury for
which he is entitled to benefits. However, he also claimed injuries and a need for treatment
for his knee, back, elbows, and shoulders.

To prove entitlement to this additional treatment, Mr. Huffaker must show that these
alleged injuries arose primarily out of and in the course and scope of his employment. This
includes the requirement that he must show “to a reasonable degree of medical certainty that
[the incident] contributed more than fifty percent (50%) in causing the .. . disablement or
need for medical treatment, considering all causes.” “Shown to a reasonable degree of
medical certainty” means that, in the opinion of the treating physician, it is more likely than
not considering all causes as opposed to speculation or possibility. See Tenn. Code Ann. §
50-6-102(14) (2020).

Mr. Huffaker did not provide any medical opinion relating his knee, back, elbows or
shoulders to his work injury. The only medical opinions regarding the knee and back are
those of Drs. Casey and Booth, and neither related Mr. Huffaker’s symptoms or need for
treatment to the work injury. Although the Court is aware of Mr. Huffaker’s sincerely held
belief that his current conditions and need for treatment arose primarily out of his work
injury, his lay opinion alone is legally insufficient to establish the essential element of
medical causation. “Parties and their lawyers cannot rely solely on their own medical
interpretations of the evidence to successfully support their arguments. Lurz v. Int’l
Paper Co., 2018 TN Wrk. Comp. App. Bd. LEXIS 8, at *16 (Feb. 14, 2018). Thus, the Court
holds that Mr. Huffaker failed to establish by a preponderance of the evidence that he is
entitled to treatment or permanent disability benefits for his knee, back, elbows or shoulders.

Regarding Mr. Huffaker’s undisputed ankle injury, Dr. Testerman gave him a three
percent impairment. Thus, his original award is 13.5 weeks of benefits, or $4,511.84, and his
initial compensation period expired on February 13, 2017. See Tenn. Code Ann. § 50-6-
207(3)(A). Ifan employee is unable to return to work with any employer or returns to work
at less than his/her pre-injury pay, that employee may be entitled to increased benefits. See
Tenn. Code Ann. § 50-6-207(3)(B). Here, Mr. Huffaker was unable to return to work and
was older than 40 at the time of his injury, so he is entitled to $2,797.34 in increased benefits
for a total of $7,309.17. He is also entitled to medical benefits for his ankle injury with Dr.
Testerman as his authorized physician.
IT IS, THEREFORE, ORDERED as follows:

1.

Mr. Huffaker is entitled to ongoing reasonable, necessary, and related medical
treatment for his ankle injury with Dr. Testerman as required by Tennessee Code
Annotated section 50-6-204.

Under Tennessee Code Annotated section 50-6-207(3), Mr. Huffaker is entitled to
450 weeks times his impairment rating, which equates to $4,511.84 in permanent
partial disability benefits and an additional $2,797.34 in increased benefits. His total
permanent partial disability award is $7,309.17.

. After a Compensation Hearing Order entered by a Workers’ Compensation Judge has

become final under Tennessee Code Annotated section 50-6-239(c)(7), compliance
with this Order must occur in accordance with Tennessee Code Annotated section 50-
6-239(c)(9). The Insurer or Self-Insured Employer must submit confirmation of
compliance with this Order to the Bureau by’ email _ to
WCCompliance.Program@tn.gov no later than the fifth business day after this Order
becomes final or all appeals are exhausted. Failure to submit the necessary
confirmation within the period of compliance may result in a penalty assessment for
non-compliance.

. CAC of Knox County shall pay the $150.00 filing fee under Court of Workers’

Compensation Claims and Alternative Dispute Resolution 0800-02-21-.06 (2019)
directly to the Court Clerk within five business days of the date of this order, for
which execution may issue if necessary.

. CAC of Knox County shall file a Statistical Data Form (SD-2) within ten business

days of entry of this order.

. Absent an appeal, this Order shall become final thirty calendar days after entry.

ENTERED on June 24, 2021.

JUDGE LISA A. LOWE
Court of Workers’ Compensation Claims
APPENDIX

Exhibits:
1. Wage Statement, Form C-41
2. Petition for Benefit Determination, filed October 10, 2017
3. First Report of Work Injury, Form C-20
4. Daily Vehicle Checklist
5. Panel of Physicians, Form C-42, selection date of February 19, 2016
6. Medical Record of Dr. Chris Testerman
7. Panel of Physicians, Form C-42, selection date of August 30, 2018
8. Panel of Physicians, Form C-42, selection date of August 30, 2018
9, Medical Record of Dr. Michael Casey
10. Medical Record of Dr. Colin Booth
11. MRI reports (marked for identification purposes only)

Technical record:

1) Petition for Benefit Determination

2) Dispute Certification Notice

3) Order Granting Employee’s Motion for Extension of Time

4) Order Granting Employee’s Second Motion for Extension of Time
5) Expedited Hearing Order Granting Medical Benefits

6) Docketing Notice for on-the-Record Determination

7) Order Granting Extension

8) Expedited Hearing Order Denying Benefits — Decision on the Record
9) Order Scheduling Mediation

10) Dispute Certification Notice

11) Scheduling Order

12) Employee’s Notice of Filing of Medical Records

13) Notice of Appearance

14) Order Amending Scheduling Order

15) Scheduling Order

16) Order Cancelling In-Person Compensation Hearing and Setting Status Conference
17) Order Setting Compensation Hearing

18) Statement of Jack Huffaker, filed August 16, 2020

19) Statement of Jack Huffaker, filed August 20, 2020

20) Statement of Jack Huffaker, filed September 24, 2020

21) Statement of Jack Huffaker, filed November 2, 2020

22) Statement of Jack Huffaker, filed November 10, 2020

23) Order Denying Motion to Extend Discovery Deadlines

5
24) Order Granting Motion to Withdraw

25) Order Setting Deadline and Scheduling Hearing
26) Scheduling Order

27) Motion for Discovery

28) Employer’s Response to Motion for Discovery
29) Order Denying Extension for Discovery

30) Employer’s Pre-Compensation Hearing Statement
31) Employer’s Witness List

32) Employer’s Exhibit list

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on June 24, 2021.

 

 

 

 

Name Mail Email | Service sent to:
Jack Huffaker, x X | 516 Kay Drive
Self-Represented Strawberry Plains, TN 37871
Employee pappytofour@gmail.com
Hanson R. Tipton, X | htipton@watsonroach.com
Employer’s Attorney

 

 

 

 

Bhanny. Dihrian

PENNY SHRUM, COURT CLERK
we.courtclerk@tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’

Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1.

Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL
Tennessee Bureau of Workers’ Compensation
wiww.tn.pov/workforce/in|urles-at-wark/
wc.courtclerk@tn.gov | 1-800-332-2667

 

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on CO Motion Order filed on

1 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

 

 

 

 

 

Parties

Appellant(s) (Requesting Party): CC Employer]. Employee
Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [_) Employer [_ Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, _ certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

3. Telephone Number: 4. Date of Birth:

 

5. Names and Ages of All Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. |am employed by:

 

My employer's address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
SSI $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker’s Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082